Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1,2, 4-11, 13, 14, 16-23, 25, 26, 28, and 29 are pending. 
Claims 1,2, 4-11, 13, 14, 16-23, 25, 26, 28, and 29 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1,13 and 25 the primary reason for allowance is the inclusion of “determining a serial order of executing the one or more first-type transactions within each of the one or more subgroups; determining a serial order of executing the second-type transactions within a group of second-type transactions; and determining whether to execute the group of first-type transactions before or after executing the group of second-type transactions” in conjunction with the rest of the limitations of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente,  can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEHRAN KAMRAN/Primary Examiner, Art Unit 2196